Citation Nr: 1708671	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  08-30 227A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran testified before the undersigned in a May 2015 hearing and a transcript of that hearing is of record.

In August 2015, the Board remanded the appeal for further development.  In light of treatment records that have been obtained and associated with the record, performance of the requested examinations, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  


FINDINGS OF FACT

1.  A bilateral leg disability was not manifest during active service or as a chronic disability within one year following separation from a qualifying period of active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A back disability was not manifest during active service or as arthritis within one year following separation from a qualifying period of active service, and is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Pure tone thresholds throughout the appeal period have not been 40 decibels or greater at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, nor have they been 26 decibels or greater for at least three frequencies, nor have speech recognition scores been less than 94 percent.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in June 2005.

The Board also finds that VA's duty to assist has been satisfied.  VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA provides a claimant an examination or obtains a medical opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of a Veteran's medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Veteran was provided with multiple VA examinations, most recently in October 2015.  The examiners reviewed the record, considered the Veteran's contentions, and provided an explanation and rationale for all opinions.  Therefore, the Board finds that the VA medical opinions are adequate.  The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish a service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2016). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 519 (1996).  

Back and Bilateral Leg Injury

The Veteran contends that he injured his back and legs during service.  Specifically, the Veteran has stated that in November 1973 while aboard ship, he was wiping down a switchboard when he was hit with 440 volts of electricity which threw him, causing him to land on his back and legs.  Service medical records show that in November 1973, the Veteran was exposed to 440 volts from a switchboard.  Physical examination found no evidence of entrance or exit burns.  No other injuries were noted.  The plan was for bed rest and watchful waiting.  The Veteran was seen two days later and it was noted that he was still a "little shook up."  The service medical records are negative for complaints, findings, or diagnoses of any back or bilateral leg condition.

The Veteran sustained several post-service injuries related to the back and legs.  May 1983 private medical records note that the Veteran injured his back in April when he lifted a heavy part of a tank at work as a Marine civil service employee.  The doctor suggested the pain was aggravated by the presence of a leg discrepancy, and hyperlordosis.  October 1983 private hospital records note that the Veteran was previously admitted in March 1979 with a back contusion, with no residual.  The records also indicate the Veteran fell on the job in September 1983 and developed right knee pain.  He was diagnosed with effusion of the right knee following trauma, and traumatic arthropathy right knee, ruling out other pathology other than traumatic synovitis.  An arthroscopic examination found chondromalacia and a tear of the medial rim of the medial meniscus.  December 1983 private medical records noted that the Veteran had to lose at least 60 to 70 pounds in order to avoid degenerative changes in the knee progressing.  In 1984, the Veteran underwent a patella replacement of the right knee due to the fall at work.  March 1985 private medical records noted complaints of right knee pain, which the Veteran claimed was all due to the on-the -job injury in September 1983.

March 1990 and May 1990 private medical records note the Veteran slipped and fell on a wax floor at work in December 1988, and experienced sharp pain in the back.  The records indicated the Veteran had no prior injuries or accidents.  He was diagnosed with thoracic disc herniation, cervical spondylosis and lumbar discogenic syndrome.  April 1992 private medical records indicate complaints of pain in the left knee after a twist and fall injury to the left knee in March of 1992.  The Veteran was diagnosed with left medial plica, and radiology reports suggested possible medial meniscus tear.  September 1994 private medical records indicate another fall at work, resulting in severe left knee pain.  The record indicates the Veteran was in a motor vehicle accident in October of 1993 which shattered his right knee.  He was diagnosed with a meniscus tear.  The doctor noted that the Veteran would have severe arthritis after the supracondylar fracture, and that the Veteran was aware of that.  In March 1995, the Veteran underwent an osteotomy to address malunion with angulation and shortening that resulted from treatment of a 1993 right femur fracture after the motor vehicle accident.  In July 1995, the Veteran complained of lower back pain.  September 1995 private medical records indicate the back pain was thought to be sacroiliac disease due to disparity in leg length secondary to the osteotomy.  

May 2000 MRI results indicated degenerative changes in the back.  September 2001 VA medical records indicate osteoarthritis of the spine, and significant back pain subsequent to the motor vehicle accident.  November 2003 radiology reports of the knee indicated advanced degenerative changes of the knee.  February 2004 VA medical records indicated a history of chronic low back pain and bilateral knee pain secondary to degenerative changes.  July 2011 VA medical records note complaints of bilateral knee pain.  The records also noted low back pain since a motor vehicle accident, followed by multiple work-related injuries.  No injuries were indicated as of 2000, and the records noted no known falls.  

September 2014 X-rays were conducted in response to complaints of spine, lumbar and mid-back problems.  The doctor noted that the Veteran had been very specific now to relate the spine pain to a time in November 1973 when he had an electrical shock and subsequently slammed down on metal flooring.  The doctor discussed significant arthritis with the Veteran, and indicated that previous spine injury or trauma could contribute to that, but that he needed an MRI to say much more.  In a June 2015 letter, a VA doctor opined that the Veteran's long term back and leg symptoms were at least as likely as not rooted in the injury of the November 1973 accident.  The doctor stated that he had reviewed records of initial injury to the spine with electrocution type injury, and noted a history of physical findings and repeated MRI exams of disc injuries consistent with the fall.  The doctor did not address any records of the Veteran's work accidents or motor vehicle accidents, or provide a rationale.

At an October 2015 VA examination of the legs, the examiner opined that the Veteran's bilateral leg condition (severe degenerative joint disease and right patella prosthesis) was not caused by or a result of active duty, including the 1973 electrical shock.  The examiner reasoned that there was no evidence of a knee problem during active duty, and nothing in the medical records for several years following separation.  The examiner further explained that while it was possible the Veteran may have injured his knees when he fell in November 1973, there was nothing in the records showing a chronic knee condition developed.  The examiner opined that the development of degenerative joint disease in the knees resulted from the Veteran's multiple injuries and surgeries after separation combined with his age, weight, and physical work for many years.  The examiner believed there was no relationship to the electrical shock and fall in 1973 during service.

At an October 2015 VA examination of the back, the examiner opined that the Veteran's back conditions (lumbosacral strain, degenerative arthritis, and DISH) were not caused by or a result of active duty, including the 1973 electrical shock.  The examiner reasoned that there was no evidence of any back problem during active duty or for many years after separation.  Further, the examiner reasoned that the electric shock would have nothing to do with the development of degenerative spine disease or the more recent diagnosis of DISH.  The first evidence of any back problem was noted in April 1983 when the Veteran injured his low back as a civilian contractor and was diagnosed with sprain.  The examiner opined that there was no way that an electrical shock and fall in 1973 had any relationship to the development of degenerative spine disease more than 25 years later.  The back condition was, instead, likely a combination of age, obesity, motor vehicle accidents, and previous physical work.  The examiner acknowledged the treating physician's letter providing a positive nexus opinion, however noted that physician provided no rationale and did not address the fact that there was no evidence of chronic low back condition during service or for many years following separation.

The Board finds that service connection for a bilateral leg disability and a back disability is not warranted.  The evidence shows that the Veteran has current knee and back disabilities.  However, the Board finds that the preponderance of the evidence does not establish a nexus between the disabilities and qualifying active service.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  On the contrary, the evidence weighs against such a finding.  

The first objective evidence of any bilateral leg or back disability is dated almost 10 years after separation from service.  The Veteran was involved in multiple motor vehicle accidents and injuries at the workplace involving both the legs and the back.  The October 2015 VA examiner expressly opined that neither the leg disability nor the back disability were caused by or related to the Veteran's active service.  The examiner took into account the lay statements by the Veteran in coming to that opinion.  However those statements did not provide objective evidence that the Veteran's current leg and back disabilities were related to an electrical shock and fall in service.  The VA examiner also specifically noted that the private physician opinion did not provide a rationale or explain the lack of treatment for years after service.  The Board is not free to substitute its own judgment for that of a medical expert.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The Board has considered if service connection for arthritis in the back should be granted as a chronic disease pursuant to the provisions of 38 C.F.R. § 3.309(a).  The Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the spine or knees as a chronic disease.  38 C.F.R. § 3.309(a) (2016).  No diagnosis of arthritis of the spine or knees was made within one year of separation from service, and the evidence does not show that arthritis was manifest to a compensable degree within one year of separation from service.  Thus, the Board finds that the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2016).

The Board acknowledges the statements of the Veteran and his spouse regarding the worsening of the bilateral leg disability and back disability after the electrical shock, and finds the Veteran competent to report symptoms.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the Board finds the October 2015 VA opinions to be the most probative and persuasive evidence of record.  The VA examiner has medical training, and reviewed all the available medical records, including the Veteran's contentions about the worsening of conditions after the fall in 1973.  The Veteran has not submitted any contrary objective evidence suggesting that the back or bilateral leg disability was caused or aggravated by an in-service incident.  The Board finds that the VA examination opinion is more persuasive because it explained the basis for the opinion.  The positive private opinion did not offer a rationale and did not discuss the post-service accidents and injuries.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for a back disability and a bilateral leg disability, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2016); Heuer v. Brown, 7 Vet. App. 379 (1995).

The Veteran contends that he has bilateral hearing loss due to excessive noise exposure in service.  On the June 2005 claim for service connection, the Veteran stated he worked around steam turbine engines on ships in the Navy, and was not provided any hearing protection.  In a May 2015 hearing, the Veteran testified that he was exposed to high pitched noises while working in the engine room as a machinist mate, and was not provided any ear plugs.   The Veteran stated he first experienced symptoms of hearing loss soon after leaving service in 1976 or 1977.

At a January 2006 VA audiology examination, audiometric pure tone thresholds, in decibels, were:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
10
5
10
LEFT
20
20
15
15
15

Speech recognition scores using the Maryland CNC test were 96 percent for both ears.  The 2006 audiometric results show that the Veteran had an auditory threshold of less than 26 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies for both ears and speech recognition scores of 94 percent or greater.  

At an October 2015 VA audiology examination, audiometric pure tone thresholds, in decibels, were:
	

HERTZ

500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
20
20
25
25
30

Speech recognition scores using the Maryland CNC test were 94 percent for the left ear and 100 percent for the right ear.  The 2015 audiometric results show that the Veteran had an auditory threshold of less than 26 decibels at the 500, 1000, 2000, 3000, and 4000 Hertz frequencies for both ears and speech recognition scores of 94 percent or greater.  

Both the 2006 and the 2015 audiology examinations do not show an auditory threshold in either ear at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or auditory thresholds for at least three of those frequencies of 26 decibels or greater.  Speech recognition scores were 94 percent or greater.  Service connection may be granted if there is a disability during or contemporary to the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, however, there is no objective evidence of a hearing loss disability at any time during the pendency of this appeal.  The record does not contain any other audiology examination results.  Therefore, the objective evidence of record does not show bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385 (2016); Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).

The first essential criterion for the grant of service connection, competent evidence of the disability for which service connection is sought, has not been met.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a bilateral leg disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


